                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC

                                                   PRETRIAL ORDER NO. 203:
 This document relates to:
                                                   ORDER DENYING MOTION TO
 Giglio v. Monsanto Co., 16-cv-5658                EXCLUDE TESTIMONY OF DRS.
                                                   NABHAN, SHUSTOV, AND
 Russo v. Monsanto Co., 16-cv-6024
                                                   WEISENBURGER (WAVE 1 CASES)
 Mendoza v. Monsanto Co., 16-cv-6046
                                                   Re: Dkt. No. 8011

       Monsanto’s motion to exclude the specific causation testimony of Nabhan, Shustov, and

Weisenburger is denied for the reasons set forth in Pretrial Order No. 85, Dkt. No. 2799, and

with the understanding that the testimony of these experts will be limited as set forth in Pretrial

Order No. 85.

       IT IS SO ORDERED.

Dated: January 22, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
